Citation Nr: 1613528	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  14-20 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel






INTRODUCTION

The Veteran served on active duty from March 1984 to February 1985, and from April 1986 to May 1992.  

This matter comes before the Board of Veterans' Appeals BVA or Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified before the undersigned Veterans Law Judge at the Philadelphia RO via videoconference in September 2015.  

At that hearing, it was noted that the Veteran had last elected to be represented by a private attorney.  The Veteran stated, however that she wished to receive representation from the Veterans Service Organization Disabled American Veterans (DAV).  At that hearing, it was noted that a form confirming power of attorney would be submitted from DAV; however no such evidence was submitted.  

The Veteran was contacted in March 2016 in order to clarify who the Veteran wished to represent her in her claim.  In a correspondence received on March 14, 2016, the Veteran stated that she wished to represent herself and asked that the Board proceed with her appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she cannot work due to her service-connected disabilities of lumbosacral spine disability, cervical spine disability, right arm cervical radiculopathy, and right lower extremity sciatic nerve radiculopathy.  

Initially, additional records may be available from the VA medical centers in Philadelphia and Coatesville, Pennsylvania, and in Wilmington, Delaware.  Treatment records may also be available from the Mary E. Walker House in Coatesville, Pennsylvania.  On remand, any outstanding relevant VA and private medical records should be obtained.  See 38 C.F.R. § 3.159; see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Further, in March 2010, April 2010, March 2013 and June 2014 VA medical center treatment records from the Coatesville VAMC, it is noted that scanned documents are available on Veterans Health Information Systems and Technology Architecture (VISTA) system.  On remand, any and all documents in the VISTA system must be directly uploaded into the Veteran's claims file.

Additionally, a January 2013 VA medical center treatment note demonstrates that the Veteran was attending college classes which were funded through the VA Vocational Rehabilitation Office.  It is unclear, however, whether she ever took part in the vocational rehabilitation program.  On remand, efforts should be taken to determine whether the Veteran participated in vocational rehabilitation and, if so, her vocational rehabilitation folder should be obtained and associated with the claims file.

Finally, the Board finds that the findings of the August 2012 and November 2015 VA examiners are inadequate.  The Veteran's August 2012 VA examiner found that the Veteran would be able to maintain "some form of gainful employment" but that it "may only be part time employment."  In a more recent November 2015 VA examination it was noted that the Veteran's back condition impacted her ability to work in that flare-ups could increase pain and decrease range of motion adversely affecting activities of daily living and job performance.  These findings are speculative and incomplete, thus once the development described above is completed, the Veteran should be afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the Veteran, obtain any outstanding relevant private treatment records pertaining to the Veteran's treatment for service-connected disabilities, to include records from Brandywine Hospital dated in June 2014 and from the Mary E. Walker House. 

2.  Obtain VA medical records from the Wilmington VA facility dated from February 1995 to May 2005, Philadelphia VA facility dated from December 1997 to September 2010, and from the Coatesville VA facility dated from January 2011 to September 2014, and from November 2015 to the present.  

Then, upload any and all treatment records from the VISTA display imaging system into VBMS, to include those noted in March 2010, April 2010, March 2013, and June 2014 VA treatment records from the Coatesville facility.

3.  Ascertain whether the Veteran participated in the VA Vocational Rehabilitation program and obtain any relevant records associated with such.

4.  After the above development has been completed, obtain an examination that addresses the impact that all of the Veteran's service-connected disabilities (lumbosacral spine disability, cervical spine disability, right arm cervical radiculopathy, and right lower extremity sciatic nerve radiculopathy) have on her ability to secure and maintain substantially gainful employment.  The examiner should provide an explanation for all conclusions reached.
 
The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, that examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

